Title: From George Washington to Elias Dayton, 18 May 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters 18th May 1782
                        
                        Yours of the 14th Inst. I have received, and am obliged to Observe that the proceedings of the Court Martial
                            of which Lt Colo. Cummings is President, are executed in such a manner as to carry the strongest Marks of Hurry &
                            Inattention.
                        The opinion of the Court is noted in a most singular Manner; viz. "The Court are of opinion after the most
                            mature Deliberation that three of the Prisoners are Guilty of the Charges exhibited against them and sentence the five to
                            suffer Death" not in consequence of their being Guilty of a breach of any of the Articles of War by which Courts Martial
                            are to regulate their opinions, but according to what they still, the Customs of War, & usuage of Nations in
                            Similar Cases.
                        Congress having been particular in pointing out the Cases wherein Courts Martial may pass Sentence of Death,
                            any opinion given upon different Principles, be the Crimes ever so notorious cannot with propriety meet with my
                            approbation. I must therefore dissolve the Court, and wish that the Civil Power may take such Steps for the punishment of
                            the Offenders, as may seem to the proper.
                        I am of opinion, that the Court could not consistant with the strict Letter of the Oath as contained in the
                            Articles of War, submit their Proceedings to any other than the General commanding a separate Department or the Commander
                            in Chief—tho’ the Custom of our Army has in many Instances run different. I am Sir Your most humble Servt

                        
                            Go: Washington 
                        
                    